~~:~~~FBTUE~~SS i~~
                                                                                                        ~g.+.

                                                                            ~
                                                                                     PENALTY FOR
                                                                  s.ii/'1
                                                                                     PRIVATE USE        :3 a,."T.
                                                                 " \\                                   a:!!:
                                                                                                        o.u.
  P.O. BOX 12308, CAPITOL STATION                     ,\   r' '0.\V'ssY         j

      AUSTIN, TEXAS 78711               I
                                             .
                                             ,.
                                                  .
                                                  /\)
                                                      ~ \r0J 's'\"\'0 \ . /
                                            '~\~




                  '
                       ~ssu.                                                        RE: WRs81 ,830s01
                    ..s......._.,   \
                     "
                                                                                                                    UTF       l
                                                                                                                            j
                                                                                                                              l
                                                                                                                            'iu
                                                                                                                             \~
                                                                                                                          i. i:~
                                                                                                                              li

                                                                        ~~
                                                                                                                             J
~~s